DETAILED ACTION
This notice is in response to the remarks and amended claims filed on 03/31/2021 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 05/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 4-5, 7, 10-14, and 17-18 have been amended.
Claims 2-3, 8-9, 16, and 20 are cancelled.
Claims 1, 4-7, 10-15, and 17-19 are pending.

Response to Remarks/Amendments
Claims 1, 4-7, 10-15, and 17-19 are pending in the application. In view of the submitted remarks, and the interview communication on 05/12/2021, the herein amendments to the claims and specification overcome each and every drawings objection, claim objection, 112 rejection, 101 rejection, 102 rejection, and 103 rejection previously set forth in the non-Final Office Action mailed 02/22/2021. 

Interview Summary
Examiner initiated an Examiner Interview on 05/12/2021, Applicant and Examiner discussed potential amendments to the claims to overcome the art as cited with regards to Hanna 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on May 19, 2021 to amend claims 1, 4, 13-14, and 17-18 as herein, and to cancel claims 2-3. Authorization for examiner’s amendment was given in an email received from applicant on May 20, 2021 to amend the specification as herein.
The application has been amended as follows:
SPECIFICATION:
Page 12, lines 10-14 as follows:
“According to various embodiments, the trust connector 314 may be used to facilitate communications between the identity node [[302]] 202 and the trust service 212. The identity services module 316 may be used to perform identity queries. For example, the identity services module 316 may receive a query that includes a network identifier and one or more pieces of information. The identity services module 316 may then query the transaction ledger module 320 to determine if the information is associated with the network identifier.”

CLAIMS:

receiving via a communications interface a request to identify a data object that includes a first plurality of data values; 
	for each of the first plurality of data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the plurality of identity nodes; 
for each of the first plurality of data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the respective data value, wherein the respective network identifier is stored in a trust ledger shared among the plurality of identity nodes, the respective network identifier being associated in the trust ledger with a respective second one or more data values;
determining via a processor a local identifier based on the object value identification response messages, wherein the local identifier is selected by identifying a designated network identifier as the most common network identifier among the object value identification response messages; and
transmitting a query response message including the local identifier via the communications interface.

2-3. (Canceled).

4. (Currently Amended) The method recited in claim [[2]] 1, wherein determining the local identifier further comprises querying a correspondence table using the designated network identifier, the correspondence table identifying a plurality of correspondence relationships between local identifiers and network identifiers.

13. (Currently Amended) A database system implemented via a server system comprising:
a communications interface operable to:
receive a request to identify a data object that includes a first plurality of data values,
for each of the first plurality of data values, transmit a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the plurality of identity nodes, and

a processor operable to:
determine a local identifier based on the object value identification response messages, wherein the local identifier is selected by identifying a designated network identifier as the most common network identifier among the object value identification response messages, and
instruct the communications interface to transmit a query response message including the local identifier via the communications interface.

14. (Currently Amended) The database system recited in claim 13, wherein determining the local identifier comprises 

17. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code configurable to cause:
processing a request received via a communications interface to identify a data object that includes a first plurality of data values; 
	for each of the first plurality of data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the plurality of identity nodes; 
	for each of the first plurality of data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the respective data value, wherein the respective network identifier is stored in a trust ledger shared among the plurality of identity nodes, the respective network identifier being associated in the trust ledger with a respective second one or more data values;
, wherein the local identifier is selected by identifying a designated network identifier as the most common network identifier among the object value identification response messages; and
transmitting a query response message including the local identifier via the communications interface.

18. (Currently Amended) The computer program product recited in claim 17, wherein determining the local identifier comprises 

Allowable Subject Matter
Claims 1, 4-7, 10-15, and17-19 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. 
Specifically, amended claim 1 recites, inter alia, “for each of the first plurality of data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes via a gossip communication protocol defining a peer-to-peer procedure for transmitting information among the plurality of identity nodes; for each of the first plurality of data values, receiving a respective object value identification response message that includes a respective network identifier corresponding with the respective data value, wherein the respective network identifier is stored in a trust ledger shared among the plurality of identity nodes, the respective network identifier being associated in the trust ledger with a respective second one or more data values; determining via a processor a local identifier based on the object value identification response messages, wherein the local identifier is 
Art found of record, e.g., the previously cited Hanna (US20190057223) teaches a method comprising receiving a request to identify a data object that includes a plurality of data values; for each of the data values, transmitting a respective object value identification query message that includes the data value to each of a plurality of identity nodes, determining the local identifier based on the object value identification response messages, and transmitting a query response message including the local identifier (see as cited in non-final office action dated 02/22/2021). However, Hanna fails to teach the gossip communication protocol, storing the network identifiers in the trust ledger and selecting the local identifier by identifying a designated network identifier as the most common network identifier among the object value identification response messages – particularly, in the manner recited in the amended limitations. 
Other prior art of record, e.g., Golberg et al. (US20190244243) discloses sharing information between identity nodes via a gossip communication protocol (see, e.g., [0028-030]), but fails to remedy the local identifier selection. Singh et al. (US20200204557) discloses updating a trust ledger to include associated network identifiers and data values (see [0047] and [0055]), yet also fails to remedy the local identifier selection method from a designated network identifier. Further, Smith et al. (US20200159847) discloses a system wherein a request is received identifying items, wherein a plurality of databases verify the values in the items using a distributed trust ledger (see, e.g., abstract, [0087-088]), yet similarly fails to disclose the aforementioned amended limitation.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438